Citation Nr: 1135177	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than October 31, 2008 for the grant of service connection for status post penetrating injury to the left thigh muscle with scarring.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 20, 1969 to March 25, 1971.  Service in the Republic of Vietnam and award of the Purple Heart are indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a personal hearing at the Lincoln RO before the undersigned in May 2011.  A transcript is associated with the claims folder.  


FINDING OF FACT

In filing for service connection for shell fragment wound residuals in April 1971, the Veteran also intended to seek service connection for all disabilities of record including injury to the left thigh. 


CONCLUSION OF LAW

The criteria for an effective date of March 26, 1971, for a grant of service connection for status post penetrating injury to the left thigh muscle with scarring are met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.155, 3.400, 20.302, 20.1100, 20.1103 (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 200); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a June 2009 rating decision, the RO granted service connection for status post penetrating injury to the left thigh muscle with scarring, assigning a 40 percent evaluation, effective October 31, 2008, the date of receipt of the claim.  The Veteran is seeking an earlier effective for the grant of service connection for injury to the left thigh.

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R.                       § 3.400(b)(2)(i) (2010).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2010).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application. See 38 C.F.R. § 3.400(q), (r) (2010).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2010).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a) (2010).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

In this case, a service treatment record dated in December 1969 documents treatment for a wound to the upper left thigh from a mortar explosion.  Additionally, a service treatment record dated in July 1970 indicates that a skin graft was taken from the left thigh.  

In April 1971, the Veteran filed a claim for loss of both legs.  He further noted shell fragment wounds of both lower extremities and all other disabilities of record.  

In an April 1971 rating decision, the RO granted service connection for right above-knee amputation and left below-knee amputation, effective March 26, 1971, the day after the Veteran's discharge from service.  Although the Veteran's claim was addressed as entitlement to service connection for residual of shrapnel wounds, an injury to the left thigh was not addressed in this decision.

A June 1971 VA examination report shows that the Veteran reported receiving multiple shrapnel fragments from a nearby exploded grenade to his lower legs during service.  After examination of the Veteran, he was diagnosed with multiple shell fragment wounds of both legs, right elbow, postoperative status.  There is no indication that his left thigh specifically was examined.

In October 2008, the Veteran filed a claim for entitlement to service connection for an injury to the posterior left thigh muscle.

During his March 2011 hearing before the undersigned, the Veteran testified that when he originally filed for service connection for shell fragment wounds to the lower legs that he believed that his claim encompassed the injury to his left thigh.  He contends that he was not aware that the injury to his left thigh was a separate claim for which he had to separately apply.  See the March 2011 Board hearing transcript, pgs. 4-6.  He also indicated that he did not type the April 1971 application seeking service connection for residuals of shell fragment wounds.  Id. at page 4.  

As noted above, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R.                       § 3.400(b)(2)(i) (2010).  In this case, the Veteran was clearly shown to have an injury to his left thigh and treatment for such during service.  The Board finds the Veteran to be both competent and credible with respect to his complaints of experiencing pain in his left thigh following the shrapnel injury.

With respect to the Veteran's assertions that he intended his original claim for benefits filed in April 1971 to cover the injury to his left thigh, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having the benefit of the Veteran's testimony during a personal hearing, the Board finds his assertions regarding his desire for his original claim to include all residuals of in-service shell fragment wound to be credible.  In this regard, the Board observes that in a recent decision the Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The available evidence supports this finding.  As discussed above, the Veteran's service treatment records document treatment for an injury to his left thigh on multiple occasions.  Moreover, on his April 1971 claim for VA benefits, in addition to claiming multiple shell fragment wounds, he noted all other disabilities of record.  Further, the RO characterized the Veteran's claim as service connection for residual of shrapnel wounds in the April 1971 rating decision.  Therefore, as the April 1971 application was filed within one year of his separation from service, the effective date for the grant of service connection for injury to the left thigh muscle should be March 26, 1971. 


ORDER

The effective date of March 26, 1971, for the grant of service connection for status post penetrating injury to the left thigh muscle with scarring, is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


